DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Part 400 in Para 0045.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The attempt to incorporate subject matter into this application by reference to the attorney docket numbers in Para 0001 is ineffective because the U.S. Patent application, patent, or publication number has not been provided, see 37 C.F.R. 1.57 (c).
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Objections
Claims 2 and 6 are objected to because of the following informalities: “on each of line of each pair” should read -- on each line of each pair --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 13 and 19, it is unclear how “the pair of parallel power distribution lines comprises a plurality of parallel power distribution lines” is configured, as a “pair” specifics that there are two lines, yet it is suggested that there can be a plurality of lines, rendering the claims indefinite.  For examination purposes, the claim was interpreted as there being a plurality of pairs of parallel power distribution lines.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trawick et al. (US 2020/0122853; hereinafter Trawick).
In regards to claim 1, Trawick discloses of a vehicle management system computer (Abstract), comprising: 
a processor (Para 0028); 
a memory coupled to the processor by a bus (Para 0028-0029); 
a power distribution controller comprising a plurality of power distribution circuits that are each controlled by the controller to supply power to a plurality of end component loads, the power distribution controller communicably coupled to the processor and the memory by the bus (Para 0023; Fig 1 Parts 30, 20, 10, Para 0028, 0030); and 
a plurality of parallel power distribution lines, wherein each pair of parallel power distribution lines couples a respective one of the plurality of power distribution circuits to a corresponding one of a plurality of end component loads (Fig 1 Part 20, 10, 15, Para 0023, 0032, Fig 3); 

In regards to claim 2, Trawick discloses of the vehicle management system computer of claim 1, wherein each of line of each pair of parallel power distribution lines supplies a portion of the power to the corresponding one of the plurality of end component loads (Para 0030, 0032).
In regards to claim 3, Trawick discloses of the vehicle management system computer of claim 1, wherein each one of each pair of the plurality of parallel power distribution lines is configured to supply full power when an interruption of power occurs in the other one of the pair of the plurality of parallel power distribution lines (Para 0030, 0032, Fig 3 and 4).
In regards to claim 4, Trawick discloses of the vehicle management system computer of claim 1, further comprising: a plurality of communication units, each of the plurality of communication units configured to provide communication between the vehicle management system computer and a corresponding one of the plurality of end component loads (Para 0072, 0028).
In regards to claim 6, Trawick discloses of the vehicle management system computer of claim 1, wherein the power distribution controller is configured to determine an amount of power to distribute on each of line of each pair of parallel power distribution lines (Para 0023, 0030, 0032, Fig 3 and 4).
In regards to claim 7, Trawick discloses of the vehicle management system computer of claim 1, wherein each power distribution circuit is configured to transfer all power for a corresponding one of the plurality of end component loads to a single one of the pair of parallel power distribution lines in response to a determination that a fault preventing power distribution occurred on another one of the pair of parallel power distribution lines (Para 0023, 0030, 0032, Fig 3 and 4).
In regards to claim 8, Trawick discloses of a method for supplying electrical power to an end component load in a vehicle (Abstract, Para 0023), comprising: 

determining a first amount of the power to supply via a first one of a pair of parallel power distribution lines and a second amount of the power to supply via a second on of the pair of parallel power distribution lines (Para 0023, 0030, 0032, Fig 3 and 4); and 
transmitting the power to the end component load via the pair of parallel power distribution lines (Para 0023, 0030, 0032, Fig 3 and 4, Fig 1 Parts 30, 20, 10, Para 0028).
In regards to claims 9-10, 12-16, and 18-19 recite analogous limitations to claims 2, 4, 7, a combination of 1 and 3, 8, 2, 4, 7, and a combination of 1 and 3, respectively, and are therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trawick in view of Shiratori et al. (US 2018/0001847; hereinafter Shiratori).
In regards to claim 5, Trawick discloses of the vehicle management system computer of claim 4.  
	However, Trawick does not specifically disclose that each pair of parallel power distribution lines for a corresponding one of the plurality of end component loads is bundled with a corresponding communication line from a corresponding one of the plurality of communication units into a single cable for connecting the corresponding one of the plurality of end component loads with the vehicle management system computer.
	Shiratori, in the same field of endeavor, teaches that each pair of parallel power distribution lines for a corresponding one of the plurality of end component loads is bundled with a corresponding communication line from a corresponding one of the plurality of communication units into a single cable for connecting the corresponding one of the plurality of end component loads with the vehicle management system computer (Para 0026, 0039, 0063).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle management system computer of claim 4, as taught by Trawick, to include each pair of parallel power distribution lines for a corresponding one of the plurality of end component loads is bundled with a corresponding communication line from a corresponding one 
In regards to claims 11 and 17, the claims recite analogous limitations to claim 5, and is therefore rejected on the same premise.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kunzwa (US 20210188130) teaches of a pair of lines that transmit power to a load, where the amount of power on each line can be adjusted. 
Higashitani et al. (US 20200017115) teaches of a set of switches that allow a pair of lines to transmit power to an end load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/9/2021